Citation Nr: 0935267	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ulcer and 
gastroesophageal reflux disease (GERD), for compensation 
purposes.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) and an acquired psychiatric disorder, 
for compensation purposes.

3.  Entitlement to service connection for left knee 
disability, to include rheumatoid arthritis, for compensation 
purposes.

4.  Entitlement to service connection right ankle disability, 
to include rheumatoid arthritis, for compensation purposes.

5.  Entitlement to service connection for left ankle 
disability, to include rheumatoid arthritis, for compensation 
purposes.

6.  Entitlement to service connection for left foot 
disability, to include rheumatoid arthritis, for compensation 
purposes.

7.  Entitlement to service connection for right hand 
disability, to include rheumatoid arthritis, for compensation 
purposes.

8.  Entitlement to service connection for right knee 
disability, to include rheumatoid arthritis, for compensation 
purposes.

9.  Entitlement to service connection for left hand 
disability, to include rheumatoid arthritis, for compensation 
purposes.

10.  Entitlement to service connection for bilateral hearing 
loss disability, for compensation purposes.

11.  Entitlement to service connection for tinnitus, for 
compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 
19, 1978 to June 23, 1978, and from October 10, 1978 to 
October 9, 1981.  He also had service from October 10, 1981 
to June 7, 1985; however, this period of service has been 
characterized as under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2003, a statement of the 
case was issued in February 2005, and a substantive appeal 
was received in March 2005.  The Veteran was scheduled to 
attend a videoconference hearing before the Board in June 
2009; however, he failed to appear.

The issues of entitlement to service connection for right 
knee disability, bilateral hearing loss disability, tinnitus 
disability, and left hand disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  GERD and ulcer was not manifested during the Veteran's 
active duty service, nor is GERD or ulcer otherwise related 
to the Veteran's active duty service.

2.  The evidence of record does not show that the Veteran 
engaged in combat with the enemy; he has not furnished 
sufficient information regarding claimed stressors to allow 
for verification during a period of honorable service; and, 
any verified stressor occurred during a period of other than 
honorable service.

3.  PTSD is not related to the Veteran's periods of honorable 
active duty service. 

4.  An acquired psychiatric disability, to include major 
depressive disorder and anxiety, was not manifested during 
the Veteran's periods of honorable active duty service, nor 
is an acquired psychiatric disability, to include major 
depressive disorder and anxiety, otherwise related to a 
period of honorable active duty service.

5.  Any right ankle disability, to include rheumatoid 
arthritis of the right ankle, was not manifested during the 
Veteran's periods of honorable active duty service, nor is 
any right ankle disability, to include rheumatoid arthritis 
of the right ankle, otherwise related to a period of 
honorable active duty service.

6.  Any left ankle disability, to include rheumatoid 
arthritis of the left ankle, was not manifested during the 
Veteran's periods of honorable active duty service, nor is 
any left ankle disability, to include rheumatoid arthritis of 
the left ankle, otherwise related to a period of honorable 
active duty service.

7.  Any left foot disability, to include rheumatoid arthritis 
of the left foot, was not manifested during the Veteran's 
periods of honorable active duty service, nor is any left 
foot disability, to include rheumatoid arthritis of the left 
foot, otherwise related to a period of honorable active duty 
service.

8.  Any left knee disability, to include rheumatoid arthritis 
of the left knee, was not manifested during the Veteran's 
periods of honorable active duty service, nor is any left 
knee disability, to include rheumatoid arthritis of the left 
knee, otherwise related to a period of honorable active duty 
service.

9.  Any right hand disability, to include rheumatoid 
arthritis of the right hand, was not manifested during the 
Veteran's periods of honorable active duty service, nor is 
any right hand disability, to include rheumatoid arthritis of 
the right hand, otherwise related to a period of honorable 
active duty service.


CONCLUSIONS OF LAW

1.  GERD and ulcer were not incurred or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  PTSD was not incurred in or aggravated during the 
Veteran's periods of honorable active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.304 (2008).

3.  An acquired psychiatric disability, to include major 
depression and anxiety, was not incurred in or aggravated 
during the Veteran's periods of honorable active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.12, 3.303, 3.307, 3.309 (2008).

4.  Any right ankle disability, to include rheumatoid 
arthritis of the right ankle, was not incurred in or 
aggravated during the Veteran's periods of honorable active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.12, 3.303, 3.307, 3.309 (2008).

5.  Any left ankle disability, to include rheumatoid 
arthritis of the left ankle, was not incurred in or 
aggravated during the Veteran's periods of honorable active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.12, 3.303, 3.307, 3.309 (2008).

6.  Any left foot disability, to include rheumatoid arthritis 
of the left foot, was not incurred in or aggravated during 
the Veteran's periods of honorable active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.307, 3.309 (2008).

7.  Any left knee disability, to include rheumatoid arthritis 
of the left knee, was not incurred in or aggravated during 
the Veteran's periods of honorable active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 
3.307, 3.309 (2008).

8.  Any right hand disability, to include rheumatoid 
arthritis of the right hand, was not incurred in or 
aggravated during the Veteran's periods of honorable active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.12, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in January 2003.  Such letter was issued prior 
to initial adjudication.  Thereafter, another VCAA letter was 
issued in November 2007.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his service connection claims, as well 
as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The January 2003 and November 2007 VCAA letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claims of service connection. 

In the November 2007 VCAA letter, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
rating or effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's service 
connection claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains several VA examination reports pertaining to 
the issues on appeal.  

It is noted that with regard to the issues of entitlement to 
service connection for acquired psychiatric disability, right 
ankle disability, left ankle disability, left knee 
disability, left foot disability, and right hand disability 
on appeal, a VA examiner either did not examine the veteran 
and/or did not provide a nexus opinion for the specific 
service connection claims; however, such is not required in 
order to make a final adjudication with regard to these 
issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case with regard to these 
issues.

The evidence does not establish that the veteran suffered 
"an event, injury or disease" during a period of honorable 
service, with regard to his claimed acquired psychiatric 
disability, right ankle disability, left ankle disability, 
left knee disability, left foot disability, and right hand 
disability on appeal, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of acquired psychiatric 
disability, right ankle disability, left ankle disability, 
left knee disability, left foot disability, and right hand 
disability during a period of honorable service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to service connection for GERD/ulcer, 
PTSD, acquired psychiatric disability, right ankle 
disability, left ankle disability, left knee disability, left 
foot disability, and right hand disability on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, psychoses and ulcer, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of this analysis, the Board observes that the 
Veteran's DD 214 showed that the Veteran had three periods of 
service:  January 19, 1978 to June 23, 1978; October 10, 1978 
to October 9, 1981; October 10, 1981 to June 7, 1984.  His 
period of service from January to June 1978, and from October 
1978 to October 9, 1981 is deemed honorable.  His period of 
service from October 10, 1981 to June 7, 1984 was described 
as being under other than honorable conditions.  Thus, the 
Veteran is precluded from receiving VA compensation benefits 
for any disability that manifested during the period of 
October 10, 1981 to June 7, 1984.  See 38 C.F.R. § 3.12.

        Ulcer and GERD

A Report of Medical Examination performed in June 1978 
reflects that the Veteran's 'abdomen and viscera' were 
clinically evaluated as normal.  Likewise, on a June 1978 
Report of Medical History completed by the Veteran, he 
checked the 'No' boxes for 'frequent indigestion,' 'stomach, 
liver, or intestinal trouble,' and 'rupture/hernia.'

In December 1980, the Veteran complained of stomach pain 
times one month, and vomiting for three days.  The assessment 
was peptic ulcer disease and gastroenteritis.

In May 1981, the Veteran complained of pain in the lower 
abdomen for seven days.  He denied a history of trauma.  He 
reported that he gets nauseated when eating spicy foods.  He 
was referred to rule out ulcers.  Another May 1981 entry 
reflects he underwent a UGI.  The assessment was 
gastroenteritis.  The Veteran was to stop drinking, stop 
eating all seasonal or spicy foods and start a clear liquid 
diet for 72 hours.

A June 1981 entry reflects complaints of pain in the abdomen 
and vomiting after physical training.  He reported on and off 
diarrhea, and complained of nausea.  The assessment was 
gastroenteritis.

Another June 1981 entry reflects the Veteran's complaints of 
epigastric pain and intermittent diarrhea.  The pain is only 
moderately helped by antacids and is very sharp.  He was 
scheduled to undergo x-ray examination.  

A June 1981 radiographic report reflects a six month history 
of epigastric pain, moderately helped by antacids.  At the 
time of examination, he was reporting sharper pain.  A rectal 
guiac was negative.  An oral cholecystogram reflects that 
there is good opacification of the gallbladder with the 
contrast agent and no definite constant intraluminal filling 
defects were seen.  The impression was normal oral 
cholecystogram and in particular there was no evidence of 
cholelithiasis demonstrated.  He underwent an upper GI series 
and was able to swallow barium without difficulty and the 
esophagus revealed normal motility.  There was no evidence of 
a hiatus hernia or gastroesophageal reflux demonstrated.  The 
stomach, duodenum, as well as the duodenal loop were normally 
outlined and there was no intrinsic or extrinsic pathology 
seen.  In particular, no evidence of ulcer disease was 
demonstrated.  The impression was normal UGI series.  

A July 1981 entry reflects an impression of gastric 
hypervotility syndrome and lactose intolerance.  A subsequent 
July 1981 clinical entry reflects the Veteran's report that 
he had discontinued drinking milk and reported no further 
stomach problems.  

A May 2003 statement from M.N., M.D., reflects diagnoses of 
GERD, Barrett's esophagus, and helicobacter gastritis.  Dr. 
N. stated that the Veteran had experienced abdominal pain 
diagnosed as gastritis since 1980.  He noted that the Veteran 
underwent a UGI in June 1981, but did not have the results.  
Dr. N. opined that given the fact that the Veteran has 
Barrett's esophagus and he had problems since 1980, it is 
extremely likely that he had GERD since 1980.

In February 2008, the Veteran underwent a VA examination.  
The examiner noted review of the claims folder, to include 
the service treatment records.  Upon examination, the 
examiner diagnosed hiatal hernia with esophageal reflux, 
symptomatic.  The examiner acknowledged that the Veteran had 
an upper GI series in service which showed no hiatal hernia 
with a normal stomach and esophageal findings, therefore the 
hernia and esophageal reflux problem at the present time was 
not related to the discomfort the Veteran had with his 
gastrointestinal tract in service.  The examiner also 
referred to a negative report on his upper GI series 
conducted immediately after service.

While it is clear that the Veteran has current disabilities 
of the GI system, to include hiatal hernia with esophageal 
reflux, the Board finds that there is no persuasive evidence 
to support a finding that his current disabilities are 
etiologically due to service.

As detailed, service treatment records do reflect complaints 
of abdominal pain, vomiting, and nausea; however, once an 
upper GI series was conducted in June 1981, it was normal.  
There was no evidence of hiatal hernia, GERD, or ulcer.  
Thereafter, in July 1981 the Veteran reported that his 
symptoms had resolved since he had stopped drinking milk.  
Service treatment records do not reflect any further 
complaints or treatment.  Thereafter, post-service treatment 
records do not reflect a diagnosed disability until many 
years after separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board accepts the February 2008 VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records, and contains 
detailed rationale for the medical conclusion.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that it was based on a 
review of the applicable record, the Board finds such opinion 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Board has considered the May 2003 opinion of Dr. N.; 
however, it finds that the opinion is entitled to limited 
probative weight.  A factor for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  Dr. Nguyen 
opined that the Veteran has had GERD since 1980, but such 
opinion was made without the benefit of review of the June 
1981 upper GI series, in which there was a specific 
determination made that the Veteran did not have GERD.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).

The Board has considered the Veteran's own lay statements to 
the effect that his GERD and ulcer are causally related to 
his active service; however, it is noted that there is no 
probative medical evidence of record to support such a theory 
and the Veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for many years 
is more probative than the remote assertions of the Veteran.  
As noted above, the lack of continuity of treatment may bear 
in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

        PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran's periods of service were during a period of 
peacetime (see 38 U.S.C.A. §  1131), and the Veteran does not 
otherwise allege that he had combat service.  

The Veteran has described a stressful event that occurred in 
the California desert during a training exercise at some 
point between 1980 and 1982.  He reported being deployed to 
the National Training Center (NTC) at Fort Irwin, and then 
essentially described an incident in which Sergeant G.G. and 
Private M.S. were killed by friendly fire.

Correspondence dated in June 2003 from RW.M., Ph.D., reflects 
that the Veteran initially sought treatment in May 2003 
suffering from clinical depression and problems with dreams, 
nightmares, and flashbacks.  He related two stressful events 
when he was in the military.  He reported being stationed in 
the U.S. Army Demilitarized Zone in Korea and witnessed South 
Korean military officers that had their "throat cut."  He 
also reported that during a training in the Mojave Desert, he 
was involved in a night training exercise involving live 
ammunition and one of his colleagues was killed.  Dr. M. 
diagnosed PTSD and major depressive disorder.

The Board also notes that VA outpatient treatment records 
reflect diagnoses of anxiety disorder and depressive 
disorder.

In March 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that the unit history of 
the 1st Battalion, 18th Infantry was reviewed.  The history 
verified that the Veteran's unit was located at Fort Riley, 
Kansas and assigned to the 1st Infantry Division during 1981 
and 1982.  The history did not document that the unit was 
deployed to the NTC in 1981 but the history documents that 
the unit trained at the NTC in January and February 1982.  
The JSRRC coordinated with the U.S. Army Combat Readiness 
Center and were unable to locate the incident described by 
the Veteran in the calendar year 1981.  On January 24, 1982, 
however, an M-113 armored personnel carrier was improperly 
positioned at a crew served weapons range while training at 
the NTC and received friendly machine gun fire from an M-60 
tank.  Private First Class (PFC) R.G.S. (same surname as 
M.S.) was killed in the friendly fire incident and three 
unspecified individuals were wounded.  The Combat Readiness 
Center reported that the casualties were assigned to the 1st 
Infantry Division.  The JSRRC indicated that R.G.S.'s date of 
birth was in November 1962 and he was from Salem, Oregon.  
The JSRRC researched the Department of Defense casualty data 
available and were unable to located a Private M.S. or 
variant thereof, listed as injured or killed during 1981.  
They were also unable to locate a Private G.G. listed as 
injured or killed during 1981 or 1982.  

As noted, the Veteran claims entitlement to service 
connection for PTSD which he asserts was incurred due to 
military service, specifically due to events that occurred 
during his period of peacetime service.  Applying the facts 
in this case to the criteria set forth above, the Board finds 
that the weight of the probative evidence of record is 
against a finding that any diagnosed PTSD is etiologically 
related to a period of honorable active service.  As a 
result, service connection for this disability must be 
denied.

The Board has carefully reviewed all of the evidence to 
include the service treatment records, service personnel 
records, post-service treatment records, and the Veteran's 
stressor statements.  The objective medical evidence reflects 
a private diagnosis of PTSD, based on the Veteran's purported 
in-service experiences and post-service symptomatology.  
While acknowledging a diagnosis of PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of stressors, appear to be based wholly upon 
statements of history provided by the Veteran.  Whether the 
Veteran was actually exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.

Again, the Board finds that there is no evidence that the 
Veteran participated in combat during active service, nor 
does the veteran otherwise claim combat exposure.  Because 
the record does not demonstrate that the Veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

Accordingly, the primary question which must be resolved in 
this decision is whether the Veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  

The Veteran's personnel records reflect that he served in 
Korea from October 1978 to October 1979.  Such foreign 
service was during a period of honorable service; however, 
the Veteran has not provided sufficient details to allow for 
verification of the incident in which he claims South Korean 
officers' throats were cut.  He did not provide the date he 
witnessed such incident, or where he was at the time of such 
incident.  Thus, the Veteran has provided insufficient 
evidence to enable VA to attempt to verify such claimed in-
service stressor, despite being notified that a detailed 
description was needed with regard to each claimed event and 
incident.  Furthermore, the Veteran's representative has not 
expounded on the Veteran's claimed stressor.  Thus, such 
alleged service stressor must be established by official 
service records or other credible supporting evidence, which 
has not been provided with regard to this stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

With regard to the Veteran's reported stressor of witnessing 
a friendly fire incident in which M.S. and G.G. were killed, 
as detailed the JSRRC attempted to verify such claimed 
stressor.  The JSRRC was unable to verify that a G.G. was 
killed during a friendly fire incident during the time period 
identified by the Veteran.  The JSRRC was able to confirm 
that PFC R.G.S. was killed during a friendly fire incident in 
January 1982, and he was attached to the Veteran's unit at 
that time.  The name of the deceased private carries the same 
surname as M.S. identified by the Veteran in his stressor 
statements.  Even if PFC R.G.S. is the individual in which 
the Veteran was referring when describing the friendly fire 
incident, such incident occurred in January 1982, during the 
Veteran's period of other than honorable service.  Thus, even 
if the Board were to find that this claimed stressor had been 
verified, any diagnosis based on such stressor would be 
insufficient to warrant service connection for compensation 
purposes.  The Veteran is precluded from receiving VA 
compensation benefits for any disability that manifested 
during the period of October 1981 to June 1984.  Otherwise, a 
claimed stressor has not been verified by credible supporting 
evidence.  See id.

The Board acknowledges the statements made by the Veteran as 
to his experiences during his period of honorable service; 
however, by law his statements that these events occurred are 
insufficient, by themselves, to establish entitlement to 
service connection.  Because the record does not persuasively 
show participation in combat, the claimed stressors must be 
corroborated.  Again, it is not clear that the January 1982 
incident in which R.G.S. was killed is the same unverified 
incident that the Veteran has reported pertaining to M.S. and 
G.G. being killed; however, such confirmed incident occurred 
during a period of other than honorable service.   The Board 
must, therefore, conclude that there is no evidence to 
substantiate that the Veteran's claimed in-service stressors 
occurred during a period of honorable service.

As the Board has determined that a claimed in-service 
stressor did not occur during a period of honorable service, 
an essential element for a grant of service connection for 
PTSD is not established.  Furthermore, the Board notes that 
the private diagnosis of PTSD is based upon the Veteran's 
uncorroborated accounts as to his in-service experience 
and/or due to an incident that occurred during his period of 
other than honorable service.  A diagnosis of PTSD which is 
based on examinations which relied upon an unverified history 
is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor during a period 
of honorable service, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal must, accordingly, be denied.

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Acquired Psychiatric Disorder

The Board has also considered entitlement to service 
connection for an acquired psychiatric disorder, to include 
major depression and anxiety.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4 (2009).  An examination performed in June 1978 
reflects that the Veteran's psychiatric state was clinically 
evaluated as normal.  In May 1984, the Veteran sought 
treatment for depression and anger.  The examiner noted that 
it was resolved to a large extent, and he had no suicidal or 
homicidal ideation.  The discharge diagnosis was adjustment 
disorder with mixed emotions of depression and agitation.  
His condition on discharge was good.  

While acknowledging the in-service diagnosis of adjustment 
disorder, and the current diagnoses of major depression and 
anxiety, the Board notes initially that his diagnosed major 
depression and anxiety have not been related to a period of 
honorable service.  

As discussed hereinabove, Dr. M. diagnosed PTSD and 
depression, and the Veteran discussed stressors which have 
either not been verified through proper channels or occurred 
during his period of other than honorable service.  Likewise, 
his adjustment disorder was diagnosed during a period of 
other than honorable service.  As detailed, the Veteran is 
precluded from receiving VA compensation benefits for any 
disability that manifested during the period of service from 
October 10, 1981 to June 7, 1984.  See 38 C.F.R. § 3.12.  As 
any psychiatric disability may have manifested during his 
period of other than honorable service, any resulting chronic 
disability would not entitle the Veteran to VA compensation 
benefits.  

There is otherwise no clinical indication of an acquired 
psychiatric disability that began during a period of 
honorable service, and the evidence is devoid of an opinion 
which etiologically links any acquired psychiatric disability 
to his periods of honorable service.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claim.  Accordingly, the Board finds that the 
weight of the evidence is against the presence of a disease 
or injury during a period of honorable service, and a causal 
nexus between a current psychiatric disability to a period of 
honorable service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for an acquired psychiatric disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Right Ankle

A Report of Medical Examination performed in June 1978 
reflects that the Veteran's 'lower extremities' were 
clinically evaluated as normal.

In August 1982, the Veteran reported a right ankle injury in 
which he fell and twisted his ankle.  The Veteran heard a 
crepitus sensation when he fell.  An X-ray examination was 
ordered to rule out fracture.  The radiographic report 
reflects notation of an acute inversion injury with moderate 
edema and tenderness.  On 
X-ray examination, there was no acute bony injury.  

A February 2008 VA joints examination reflects an assessment 
of right ankle pain.  A separate February 2008 VA podiatry 
examination reflects that there was no significant evidence 
of focal pathology or limitation at the level of the ankle 
joints for the foot.  

Initially, the Board notes that it is not clear from the 
evidence of record that the Veteran has a chronic right ankle 
disability.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

In any event, service treatment records are silent for any 
complaints, treatment, or diagnoses related to the right 
ankle during his period of service from January 1978 to 
October 9, 1981.  

In the event that the Veteran is claiming a chronic right 
ankle disability due to the August 1982 right ankle injury, 
the Veteran is precluded from receiving VA compensation 
benefits for any disability that manifested during the period 
of service from October 10, 1981 to June 7, 1984.  See 
38 C.F.R. § 3.12.  As such injury occurred in August 1982, 
during his period of other than honorable service, any 
resulting chronic disability would not entitle the Veteran to 
VA compensation benefits.  

There is otherwise no persuasive evidence that the Veteran 
has a chronic right ankle disability due to his period of 
honorable service.  Likewise, in a January 2009 addendum 
opinion, the February 2008 VA joints examiner stated that the 
Veteran's rheumatoid arthritis began in or about 1990, and 
does not date back to his period of military service.  Thus, 
there is no basis for an award of service connection for 
rheumatoid arthritis affecting the right ankle.

There is no clinical indication of a chronic right ankle 
disability that began during a period of honorable service, 
and the evidence is devoid of an opinion which etiologically 
links any chronic right ankle disability to his periods of 
honorable service.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury during a 
period of honorable service, and a causal nexus between a 
current right ankle disability to a period of honorable 
service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right ankle disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Left Ankle

As discussed hereinabove, a June 1978 examination reflects 
that the Veteran's 'lower extremities' were clinically 
evaluated as normal.  Service treatment records during the 
Veteran's periods of honorable service and periods of other 
than honorable service are devoid of any complaints, 
treatment, or diagnoses related to the left ankle.  As 
discussed hereinabove, service treatment records reflect an 
injury to the right ankle during a period of other than 
honorable service, but not the left ankle.  

In February 2008, a VA examiner reviewed the claims folder 
and did not identify any left ankle injury or complaints 
during service.  He diagnosed bilateral ankle pain but did 
not relate any left ankle pain to service.  Again, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In any event, there is no documented left ankle 
disability or injury during a period of honorable service, 
and the medical evidence of record does not relate any 
current left ankle disability to service.

The Board acknowledges the diagnosis of rheumatoid arthritis 
which appears to affects the joints in the ankle; however, 
the VA examiner stated that such arthritis began in 1990 
which was approximately nine years after his period of 
honorable service and six years after his period of other 
than honorable service.  The medical evidence of record does 
not support a finding that any rheumatoid arthritis affecting 
the left ankle is etiologically related to service.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for left ankle disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Left Foot

A Report of Medical Examination performed in June 1978 
reflects that the Veteran's 'lower extremities' and 'feet' 
were clinically evaluated as normal.

In April 1982, the Veteran reported a painful Achilles of the 
left foot for one day.  He reported that he stepped in a hole 
while patrolling, and it got worse when walking.  On physical 
examination, the examiner diagnosed left foot Achilles 
tendinitis.

A February 2008 VA podiatry examination reflects that a 
diagnosis of bilateral bunion deformities not due to service; 
mild lesser toe hammer toe not due to service; and, no 
significant evidence of focal pathology or limitation at the 
level of the ankle joints for either foot, including clear 
paucity of evidence for 'tendinitis' affecting the foot.  The 
examiner stated that he was unable to identify any foot 
pathology whatsoever that had any correlation to the 
veteran's service.

Initially, the Board notes that it is not clear from the 
evidence of record that the Veteran has a chronic left foot 
disability due to service.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In any event, service treatment records are silent for any 
complaints, treatment, or diagnoses related to the left foot 
during his periods of service from January 1978 to October 9, 
1981.  

In the event that the Veteran is claiming a chronic left foot 
disability due to the April 1982 left foot injury, he is 
precluded from receiving VA compensation benefits for any 
disability that manifested during the period of service from 
October 10, 1981 to June 7, 1984.  See 38 C.F.R. § 3.12.  As 
such injury occurred in April 1982, during his period of 
other than honorable service, any resulting chronic 
disability would not entitle the Veteran to VA compensation 
benefits.  However, as detailed, the VA examiner could not 
identify any foot pathology which could be related to the 
April 1982 injury.

There is otherwise no persuasive evidence that the Veteran 
has a chronic left foot disability due to his periods of 
honorable service.  Likewise, in a January 2009 addendum 
opinion, the February 2008 VA joints examiner stated that his 
rheumatoid arthritis began in or about 1990, and does not 
date back to his period of military service.  Thus, there is 
no basis for an award of service connection for rheumatoid 
arthritis affecting the left foot.

There is no clinical indication of a chronic left foot 
disability that began during a period of honorable service, 
and the evidence is devoid of an opinion which etiologically 
links any chronic left foot disability to his periods of 
honorable service.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury during a 
period of honorable service, and a causal nexus between a 
current left foot disability to a period of honorable 
service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for left foot disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Left Knee

As discussed hereinabove, a June 1978 examination reflects 
that the Veteran's 'lower extremities' were clinically 
evaluated as normal.  

Service treatment records during the Veteran's periods of 
honorable service and periods of other than honorable service 
are devoid of any complaints, treatment, or diagnoses related 
to the left knee.  As will be discussed in the Remand below, 
service treatment records reflect complaints and treatment 
related to the right knee during a period of honorable 
service, but not the left knee.  

In February 2008, a VA examiner reviewed the claims folder 
and did not identify any left knee injury or complaints 
during service.  Likewise, the examiner did not diagnose a 
left knee disability.  Again, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
any event, there is no documented left knee disability or 
injury during a period of honorable service, and the medical 
evidence of record does not relate any current left knee 
disability to service.

The Board acknowledges the diagnosis of rheumatoid arthritis 
which appears to affects the joints in the knee; however, the 
VA examiner stated that such arthritis began in 1990 which 
was approximately 9 years after his period of honorable 
service and 6 years after his period of other than honorable 
service.  The medical evidence of record does not support a 
finding that any rheumatoid arthritis affecting the left knee 
is etiologically related to service.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for left knee disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.

        Right Hand

A May 1984 service treatment reflects that the Veteran cut 
his fingers on the right hand picking up glass the prior 
evening.  There was swelling in the 3rd finger.  On physical 
examination, there was avulsed skin on the tips of the 3rd 
and 4th fingers.  

Upon February 2008 VA examination, the examiner diagnosed 
scars of the distal phalanges of the third and fourth fingers 
of the right hand, asymptomatic.  

Initially, the Board notes that service treatment records are 
silent for any complaints, treatment, or diagnoses related to 
the right hand or fingers during his periods of service from 
January 1978 to October 9, 1981.  While it appears clear that 
the Veteran has asymptomatic scars on the third and fourth 
fingers of the right hand, likely due to the May 1984 
incident in which he cut his fingers with glass, the Board 
notes that the Veteran is precluded from receiving VA 
compensation benefits for any disability that manifested 
during the period of service from October 10, 1981 to June 7, 
1984.  See 38 C.F.R. § 3.12.  As such injury occurred in May 
1984 during his period of other than honorable service, any 
resulting chronic disability would not entitle the Veteran to 
VA compensation benefits.  

There is otherwise no persuasive evidence that the Veteran 
has a chronic right hand disability due to his period of 
honorable service.  Likewise, in a January 2009 addendum 
opinion, the February 2008 VA joints examiner stated that his 
rheumatoid arthritis began in or about 1990, and does not 
date back to his period of military service.  Thus, there is 
no basis for an award of service connection for rheumatoid 
arthritis affecting the right hand.

There is no clinical indication of a chronic right hand 
disability that began during a period of honorable service, 
and the evidence is devoid of an opinion which etiologically 
links any chronic right hand disability to his periods of 
honorable service.  While the Veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury during a 
period of honorable service, and a causal nexus between a 
current right hand disability to a period of honorable 
service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right hand disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board notes that the following decision constitutes a 
denial of VA benefits for compensation purposes only, and 
does not intimate an opinion as to eligibility for medical 
treatment under 38 U.S.C.A. § Chapter 17.  See 38 C.F.R. 
§ 3.360.




ORDER

Entitlement to service connection for ulcer and GERD is 
denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to service connection for right ankle disability 
is denied.  

Entitlement to service connection for left ankle disability 
is denied.  

Entitlement to service connection for left knee disability is 
denied.  

Entitlement to service connection for left foot disability is 
denied.  

Entitlement to service connection for right hand disability 
is denied.  


REMAND

        Bilateral Hearing Loss Disability and Tinnitus 

A June 1978 Report of Medical Examination reflects puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5

15
LEFT
35
15
15

25

Defective hearing was reflected.  

In May 1983, the Veteran underwent audiometric testing and 
puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
5
5
5
5
5

The examiner noted that there was a significant threshold 
shift 20 decibels or greater, but otherwise there was no 
comment as to any hearing loss.

A June 1982 service treatment record reflects a diagnosis of 
external otitis media.  An October 1982 service treatment 
record reflects complaints of a severe ache in the right ear 
for 24 hours, and that his hearing is very limited in the 
ear.  There was a significant amount of wax accumulation.  A 
January 1984 service treatment record reflect a diagnosis of 
bilateral otitis media.  It is reminded that the Veteran is 
precluded from receiving VA compensation benefits for any 
disability that manifested during the period of service from 
October 10, 1981 to June 7, 1984.  See 38 C.F.R. § 3.12.  

The Veteran has submitted a November 2003 private 
audiological evaluation; however, the results are not 
documented.  The Veteran underwent VA audiological testing in 
March 2008; however, the Veteran could not or would not 
provide accurate reliable and consistent hearing test 
results.  In light of the defective hearing noted on in-
service examination in June 1978, the Veteran should be 
scheduled for a VA examination to determine the nature and 
etiology of any hearing loss and tinnitus.

        Left Hand

Service treatment records reflect that the Veteran sustained 
a left hand contusion in April 1979.  The Veteran complained 
that his hand was swollen and painful; however, an X-ray 
examination was negative.  The Veteran also underwent an 
X-ray examination of the left hand in June 1980, subsequent 
to an injury sustained in a fight.  In June 1983, during the 
period of other than honorable service, the Veteran 
complained of an injury to the left hand 3rd digit caused by 
a refrigerator catching it 2 days prior.  The assessment was 
minor laceration to the 3rd digit, left hand.  A finger 
sprain was questionable.  It is reminded that the Veteran is 
precluded from receiving VA compensation benefits for any 
disability that manifested during the period of service from 
October 10, 1981 to June 7, 1984.  See 38 C.F.R. § 3.12.  

A February 2008 VA examiner conducted an examination of the 
right hand; however, did not address the left hand.  The 
Board has determined that in light of the in-service 
injuries, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his claimed left hand 
disability.

        Right Knee

Service treatment records reflect that in June 1979 the 
Veteran complained of pain in his right knee due to a fall.  
The Veteran underwent a VA examination in February 2008 and 
while the examiner acknowledged the history of the right knee 
injury, the examiner failed to provide an opinion as to 
whether any current right knee disability is etiologically 
due to the in-service right knee injury.  Thus, the Veteran 
should be afforded a new VA examination to determine the 
nature and etiology of his claimed right knee disability.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss and tinnitus is 
causally related to a period of honorable 
service from January 1978 to June 1978, 
or from October 1978 to October 9, 1981.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  If any hearing loss or 
tinnitus is causally related to the 
Veteran's period of service from October 
10, 1981 to June 7, 1984, the examiner 
should so state.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed left hand disability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  The examiner should respond 
to the following:

a)  Does the Veteran have a left hand 
disability?

b)  If the Veteran has a left hand 
disability, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any left hand 
disability is due to the Veteran's period 
of service from January 19, 1978 to June 
23, 1978, or from October 10, 1978 to 
October 9, 1981, to include the April 
1979 or June 1980 incidents?  

c)  If the Veteran has a left hand 
disability, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any left hand 
disability is due to the Veteran's period 
of service from October 10, 1981 to June 
7, 1984, to include the June 1983 
incident?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed right knee disability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  The examiner should respond 
to the following:

a)  Does the Veteran have a right knee 
disability?

b)  If the Veteran has a right knee 
disability, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any right knee 
disability is due to the Veteran's period 
of service from January 19, 1978 to June 
23, 1978, or from October 10, 1978 to 
October 9, 1981, to include the June 1979 
incident?  

c)  If the Veteran has a right knee 
disability, is it at least as likely as 
not (a 50 percent or higher degree of 
probability) that any right knee 
disability is due to the Veteran's period 
of service from October 10, 1981 to June 
7, 1984?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  Review the expanded record and 
determine if any of the benefits sought 
can be granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


